Citation Nr: 0029488	
Decision Date: 11/08/00    Archive Date: 11/16/00

DOCKET NO.  95-29 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased disability rating for status post 
left meniscectomy with traumatic arthritis of the left knee, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The veteran had active duty from April 1982 to April 1986.  

This matter arose from a June 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied a rating in excess of 10 
percent for the veteran's service-connected left knee 
disability.  Following the veteran's timely appeal, the Board 
of Veterans' Appeals (Board) issued a decision in November 
1998 remanding the case to the RO for further development and 
adjudication.  The RO completed the development to the extent 
possible and continued its denial of the veteran's claim.  
The case has been returned to the Board for resolution.


FINDING OF FACT

The veteran's status post left meniscectomy with traumatic 
arthritis of the left knee is manifested by X-ray evidence of 
mild degenerative changes, with full but painful range of 
motion and slight instability but otherwise no objective 
evidence of weakened movement, excess fatigability, or 
incoordination.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
status post left meniscectomy with traumatic arthritis of the 
left knee are met in that a separate 10 percent rating for 
instability and subluxation, and a separate 10 percent rating 
for arthritis producing painful motion is warranted. 38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.45, 4.59, 4.71, Plate II, 4.71a, 
Diagnostic Codes 5003, 5010, 5257 (1999), VAOPGCPREC 23-97.



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual and Procedural Background

The veteran seeks an increased evaluation for her left knee 
disability.  Disability ratings are determined by applying 
the criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (1999).  The Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991), and that the VA's duty to assist the 
veteran has been fulfilled in the development of this claim.  

Service medical records show that the veteran suffered a 
twisting-type injury to her left knee in service.  She 
underwent medial arthrotomy of the left knee with removal of 
the medial meniscus.  Service connection was granted for 
residuals of left medial meniscectomy in a September 1986  
rating decision, and a 10 percent rating was assigned as of 
the date of service separation.  The veteran's claim for an 
evaluation in excess of 10 percent was received at VA in 
February 1995.   

Pertinent medical evidence includes VA examination and 
outpatient treatment records.  Outpatient treatment records 
reveal that the veteran presented on several occasions in 
August 1994 for treatment of left knee pain.  She reportedly 
had injured her knee at work when she slipped on some ball 
bearings.  The knee demonstrated acute pain, pain on standing 
and with motion.  The knee was tender along the medial joint 
line.  Increased joint laxity valgus stress was noted.  She 
was provided with a knee immobilizer.  A follow-up orthopedic 
clinic evaluation disclosed crepitus, medial joint line 
tenderness and grade I effusion, considered by the examiner 
to be consistent with degenerative joint disease.  Follow-up 
two weeks later showed minimal to no effusion, full range of 
motion, and no tenderness.  The assessment was resolved left 
knee sprain.  

However, the veteran returned to the walk in-clinic with 
complaints of left knee pain in September 1994, at which time 
pertinent findings included crepitus.  X-rays of the left 
knee were negative.  In February 1995, she reported left knee 
pain radiating into the foot.  Although there was full range 
of motion, medial instability was noted.  The diagnosis was 
chronic knee pain, worsening over time, exacerbated by work 
at the post office.  The veteran was prescribed pain 
medication and told to wear a knee brace at all times.  

An April 1995 VA examination report reveals complaints of 
pain primarily in the medial side of the left knee.  She 
reported that she was on her feet most of the day in her job 
at the post office and that the knee did give way, swell, pop 
and click but it did not lock.  Examination revealed no 
valgus and varus stress or medial or lateral ligament laxity 
and range of motion of 0 to 135 degrees.  X-rays were within 
normal limits.  The impression was medial-sided left knee 
pain likely secondary to old injury, with some slight amount 
of increased AP laxity.  

A VA outpatient record dated in October 1996 reveals 
complaints of pain but findings of good range of motion, 
crepitus and medial joint line pain when squatting.  A valgus 
unloader brace was recommended.  She was seen for chronic 
pain and refitting of her knee brace on several other 
occasions that year.   

On VA examination, in July 1997, the X-ray report revealed 
degenerative medial compartment changes and articular 
sclerosis and the examiner indicated that there had been no 
interval progress when compared to an April 1995 X-ray; the 
examiner appears to have interpreted both the April 1995 and 
the July 1997 X-rays as showing medial compartment narrowing 
and articular sclerosis.  The diagnosis in July 1997 was 
degenerative joint disease of the left knee. The examiner 
also found that the veteran has no lateral instability or 
subluxation of the left knee on examination.  Range of motion 
was from 5 to 120 degrees.  Swelling and fluid effusion was 
noted around the knee.  

The veteran was seen at the orthotic clinic in December 1998.  
It was noted that she was wearing a hinged knee brace for 
residual knee instability.  During evaluation, her gait was 
slow and she was unsteady on the left knee.  There was medial 
lateral laxity in flexion.  It was noted by the examiner, a 
clinical chief in physical medicine, that the veteran needed 
support of the knee at all times and specifically that she 
needed to wear the brace at work at all times. 

An additional VA orthopedic evaluation was accomplished in 
February 1999.  As part of the examination, the examiner 
reviewed all X-rays of record, including those dated in 1989, 
1990, 1994, 1995, and 1997.  It was noted that arthritis was 
first shown in 1997, and that arthritis was most likely 
related to the knee injury.  The veteran reported fairly 
constant pain, as well as giving way, swelling, buckling, 
grating and grinding.  She walked with a limp.  Range of 
motion was full and objective signs were minimal.  There was 
no objective evidence of weakened movement, excess 
fatigability, incoordination or lateral instability or 
subluxation.  The diagnosis was early traumatic arthritis of 
the knee secondary to left medial meniscectomy.  

Notes from the orthotic clinic dated in February 2000 show 
that the veteran was reporting swelling and locking of the 
knee, as well as a lump on the knee.

II. Analysis

In addition to the criteria noted earlier in this decision, 
the Board is required to consider the additional statutory 
and regulatory guidelines, as well as pertinent case law and 
VA internal guidelines, when evaluating a claim for an 
increased evaluation.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any 
reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  In 
addition to applicable schedular criteria, under 38 C.F.R. 
§§ 4.40 and 4.45, the VA is required to consider whether an 
increased evaluation could be assigned on the basis of 
functional loss due to pain or weakness, to the extent that 
any such symptoms are supported by adequate pathology.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  Diagnostic 
codes pertaining to range of motion do not subsume 38 C.F.R. 
§ 4.40 and § 4.45, and the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 (1999) does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including use during flare-ups.

The veteran's status post left meniscectomy with traumatic 
arthritis of the left knee has been evaluated as 10 percent 
disabling under Diagnostic Code, 5259, effective from 1986.   

As Diagnostic Code 5259 only provides for a 10 percent 
evaluation, there are various diagnostic codes which must be 
reviewed in order to determine whether this veteran is 
entitled to an increased evaluation.  As the veteran has 
arthritis, the Board will address Diagnostic Code 5003 which 
is for arthritis.  The Board shall, pursuant to VAOPGCPREC 
23-97, consider whether the veteran is entitled to a separate 
rating for instability and arthritis (with limited or painful 
motion). That opinion indicates that 38 C.F.R. § 4.71a 
authorizes the possibility of multiple ratings under 
Diagnostic Code 5003 (and therefore Diagnostic Code 5010) and 
Diagnostic Code 5257, in situations where the claimant has 
arthritis and instability of the knee, when the arthritis 
produces limitation of motion in addition to the instability 
contemplated by Diagnostic Code 5257.  VAOPGCPREC 23-97.  The 
Board will also consider, under VAOPGCPREC 9-98, whether 
there is X-ray evidence of arthritis and limitation of motion 
severe enough to warrant a zero percent rating under 
Diagnostic Codes 5260 or 5261, and a separate rating under 
Diagnostic Code 5003 or 5010.   

Under diagnostic code 5257, a 10 percent rating is warranted 
for slight, recurrent subluxation or lateral instability of 
the knee.  A 20 percent rating is warranted for moderate, 
recurrent subluxation or lateral instability of the knee.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999).  There 
are conflicting findings of laxity and subluxation; however, 
the Board finds enough positive evidence of record to put the 
evidence in equipoise as to whether there is slight laxity.  
The Board finds the fact that the veteran wears a brace for 
medial lateral stabilization to be probative of whether there 
is laxity.  The orthotic clinic records unequivocally show 
that the veteran needs the brace to control laxity.  The 
record is replete with complaints consistent with slight 
laxity.  As such, the Board will accord the benefit of the 
doubt and find that there is slight, but no more than slight, 
laxity sufficient to support a 10 percent evaluation under 
Diagnostic Code 5257.  

Additionally the veteran's knee condition may now be rated 
according to arthritis and limitation of or painful motion, 
if appropriate.  Diagnostic Code 5003, essentially pertains 
to arthritis-type symptoms.  Traumatic arthritis is rated 
according to the same criteria.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (1999).  A 10 percent evaluation is 
warranted for painful or limited motion of a major joint 
group or group or minor joints, and may also be applied once 
to multiple joints if there is no limited or painful motion.  
A 20 percent evaluation is warranted when there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups with occasional incapacitation 
exacerbation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(1999).  The veteran's range of motion of the left knee has 
been minimally limited on range of motion testing, though the 
veteran maintains that motion is painful.  The Board finds 
her complaints credible and consistent with her activity 
level.  Although she maintains a job and is productive, she 
indicates that the pain is routinely present during and 
following her work shift.  The swelling noted on treatment 
records is consistent with this assertion.  The veteran has 
some painful, limited motion which supports a separate 10 
percent evaluation.  However, the aforementioned X-ray 
evidence does not show the degree of joint involvement 
necessary for an evaluation in excess of 10 percent solely 
for arthritis.

Further addressing range of motion, the Board notes that a 20 
percent rating is warranted if flexion is limited to 30 
degrees or if extension is limited to 15 degrees.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261  (1999).  The 
Board acknowledges that the criteria for an increased 
evaluation under either Diagnostic Code 5260 or 5261, which 
address limitation of motion, are not met.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261.  

Additional pertinent diagnostic codes have been considered.  
However, in the absence of evidence of ankylosis of the knee 
(Diagnostic Code 5256) or dislocated semilunar cartilage 
(Diagnostic Code 5258), there is no basis for assignment of 
an evaluation in excess of the newly assigned evaluations 
under any other code provision.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5258 (1999).  

With respect to the veteran's contentions under 38 C.F.R. 
§§ 4.40 and 4.45, the Board has also considered whether 
additional increased evaluation could be assigned on the 
basis of functional loss due to the veteran's subjective 
complaints of pain.  See DeLuca, 8 Vet. App. at 204-05.  
However, an increased evaluation is not warranted on the 
basis of functional loss due to pain or weakness in the 
instant case, as the veteran's symptoms are supported by 
pathology consistent with the current ratings.  There is good 
range of motion and an absence of muscle weakness.  The most 
recent examination report contains specific findings to this 
effect.  The veteran's complaints do not, when viewed in 
conjunction with the medical evidence, tend to establish 
weakened movement, excess fatigability, or incoordination to 
the degree that would warrant a higher evaluation.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1999) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted.  In the 
instant case, however, there has been no showing that the 
disability under consideration has caused marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluations), necessitated frequent periods of 
hospitalization, or otherwise renders impracticable the 
application of the regular schedular standards.  Although the 
veteran has asserted in that she had to miss work routinely 
due to her knee problem, she has also indicated at her most 
recent VA examination that she had not lost any time at her 
job with the United States Postal Service this year due to 
her knee.  Also, the record does not indicate that she has 
had significant symptoms and treatment which required her to 
stop work.  The current manifestations of the left knee 
disability remain under control with treatment and the 
wearing of a knee brace.  It is felt that the 10 percent 
rating under Diagnostic Code 5257 adequately compensates her 
for the instability addressed by the brace, and that the 
additional 10 percent represents compensation for the painful 
motion caused by the arthritis.  Under these circumstances, 
the Board determines that the criteria for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 237, 239 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In considering the veteran's claim for an increased rating, 
the Board has considered the doctrine of reasonable doubt and 
applied it where appropriate.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Subject to the laws governing the award of monetary benefits, 
an evaluation in excess of 10 percent for status post left 
meniscectomy with traumatic arthritis of the left knee is 
granted; the condition warrants a separate 10 percent rating 
for instability and subluxation and a separate 10 percent 
rating for arthritis producing painful motion.


		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals


 
- 2 -


- 9 -


